DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a First Action Non-Final on the merits. Claims 1-20 as originally filed on November 12, 2020, are currently pending and have been considered below.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 14/794698, as ‘698 claim 3 anticipates 17096468 claim 1, as the limitations in common are “receiving, accessing, selecting, determining and generating” of ‘468.
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 14/794698, as ‘698 claim 1 anticipates 17096468 claim 16, as the limitations in common are “a communication module, a data module, a geolocation module, a delivery route module and the communication module” of ‘468.
Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 and 17 of copending Application No. 14/794698, as ‘698 claim 3 and 17 anticipates 17096468 claim 20, as the limitations in common are “receiving, accessing, selecting, determining and generating” of ‘468.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Objections

Claim 20 is objected to because of the following informalities: “no transitory” is spelled incorrectly, Examiner suggests it should be – non transitory --. For remainder of the action the word will be reviewed as “non transitory”.

	
	
	

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for package delivery using drones.

Step 2A – Prong 1
The claims as a whole recite a method of organizing human activity.  The limitations reciting “receiving a request to deliver a package to a drop-off destination; accessing terminal location information for terminals positioned at fixed geographic locations; selecting one of the terminals from which the drone delivers the package to the drop-off destination based on the terminal location information; determining a drone delivery route from the fixed geographic location of the selected terminal to the drop-off destination; and generating instructions for the drone to deliver the package from the fixed geographic location of the selected terminal to the drop-off destination using the drone delivery route” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (drone of claim 1; communication module, hardware, unmanned aerial vehicle (“UAV”), data module, geolocation module, delivery route module of claim 16; medium, processor, machine, drone of claim 20) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Claims 1-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of (drone of claim 1; communication module, hardware, unmanned aerial vehicle (“UAV”), data module, geolocation module, delivery route module of claim 16; medium, processor, machine, drone of claim 20).  The additional elements in the claims, are recited at a high level of generality and are generically recited computer elements. Further, the drone and unmanned aerial vehicle (“UAV”) are field of use. The generically recited computer elements amount to simply implementing the abstract idea on a computer.  The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer.  Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 2-15 and 17-19 are also directed to same grouping of methods of organizing human activity.  The additional elements of the vehicle of claim 2; vehicle, public infrastructure vehicle of claim 3; public infrastructure vehicle and bus of claim 4; vehicle and train of claim 5; vehicle and plane of claim 6; vehicle, taxi and driverless vehicle of claim 7; drone of claims 11 and 15 amounts to Field of use. The additional elements of the geolocation module of claim 17 amount to mere instructions as discussed above.  Well-understood, routine, and conventional activity does not add significantly more.  Therefore, the claims are ineligible.  

	
	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1, 9, 11, 15 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Raptopoulos et al (US Patent Application Publication No. 20140032034 A1 - hereinafter Raptopoulos) in view of Ganesh et al (US Patent Application Publication No. 20160068264 A1 - hereinafter Ganesh) in view of Illion et al (US Patent Application Publication No. 20050060164 A1 - hereinafter Illion).
Re. Claim 1, Raptopoulos teaches:
A method comprising:
accessing terminal location information for terminals positioned at fixed geographic locations; [Raptopoulos; ¶8 shows location information for terminals at fixed geographic locations as the ground stations communicate their location to the drones such as “a plurality of ground stations configured to communicate with the one or more unmanned delivery vehicles and provide location information to the one or more unmanned delivery vehicles to aid in locating a ground station location”. ¶116-¶118 and Fig. 6 shows the ground stations that are fixed geographic locations used to delivery packages whether short range or long range deliveries].
determining a drone delivery route from the fixed geographic location of the selected terminal to the drop-off destination; and [Raptopoulos; Fig. 4, ¶96 and ¶103-¶107 shows a routing algorithm which calculates the best route for the drone such as “routing algorithm can take into consideration factors such as, the distance, UAV capacity, ground station capacity, power levels, and battery availability to determine an appropriate vehicle route”].
generating instructions for the drone to deliver the package from the fixed geographic location of the selected terminal to the drop-off destination using the drone delivery route.  [Raptopoulous; ¶124 shows determining a UAV and planning a flight path, then the selected UAV executes the flight plan such as “logistics system and network can then determine a UAV suitable for the mission and plan a flight path. The selected UAV can execute the flight plan, either delivering a package to the location without a ground station or flying to the location to pick up a package”].
Raptopoulos doesn’t teach, Ganesh teaches:
receiving a request to deliver a package to a drop-off destination using a drone; [Ganesh; ¶111 mentions purchaser selecting a drone for the method of delivery and also mentions the purchaser would provide the destination address].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Ganesh in the system of Raptopoulos, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, would be beneficial for a request to be put in to distinguish the type of delivery for the package whether it is by air such as drone or ground using vehicle delivery.
Raptopoulos doesn’t teach, Illion teaches:
selecting one of the terminals from which the drone delivers the package to the drop-off destination based on the terminal location information; [Illion; ¶34-¶35 shows system choosing the closest node to the purchaser such as “at step (62), distributor 16 determines which delivery node 20 a to 20 within delivery circuit 25 is closest to purchaser. For the purposes of this example, it should be assumed that purchaser 18 c has ordered product 12. Accordingly, distributor 16 will determine that delivery node 20 a in New York state is closest (of all delivery nodes within circulation circuit 25)”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Illion in the system of Raptopoulos, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since “products are distributed from an entry point to the various nodes in an efficient and direct manner avoiding as much as possible the need to pass through intermediate nodes in order to reach the destination node”, [Illion; ¶34].

Re. claim 9, Raptopoulos in view of Ganesh in view of Illion teaches the method of claim 1.
Raptopoulos doesn’t teach, Illion teaches:
wherein the selected terminal is selected based at least in part on a distance between a fixed geographic location of the selected terminal and the drop-off destination.  [Illion; ¶34 shows system choosing the closest node to the purchaser such as “at step (62), distributor 16 determines which delivery node 20 a to 20 within delivery circuit 25 is closest to purchaser. For the purposes of this example, it should be assumed that purchaser 18 c has ordered product 12. Accordingly, distributor 16 will determine that delivery node 20 a in New York state is closest (of all delivery nodes within circulation circuit 25)”]. Please see motivation to combine Raptopoulos in view of Ganesh in view of Illion presented in claim 1.

Re. claim 11, Raptopoulos in view of Ganesh in view of Illion teaches the method of claim 1.
Raptopoulos teaches:
further comprising communicating the generated instructions to the drone.  [Raptopoulos; ¶114 shows communication flight routes to UAV such as “planning UAV flight routes, communicating with the UAVs, updating flight route plans (both before and during a flight mission)”].

Re. claim 15, Raptopoulos in view of Ganesh in view of Illion teaches the method of claim 1.
Raptopoulos teaches:
further comprising: 
reversing the drone delivery route from the selected terminal to the drop-off destination; and [Raptopoulos; ¶44 teaches instruction provided to the drone to return “The navigational commands can similarly be of a high level in nature, such as, for example, take-off, land, mission authorized, change destination, return to starting location, or the like”, in essence the drone can be given a command to return to the location the user programs the return to return to, whether it is the starting location or the terminal at the train station].
communicating, to the drone, instructions to return from the drop-off destination to the selected terminal using the reversed drone delivery route.  [Raptopoulos; ¶44 teaches instruction provided to the drone to return “The navigational commands can similarly be of a high level in nature, such as, for example, take-off, land, mission authorized, change destination, return to starting location, or the like”, in essence the drone can be given a command to return to the location the user programs the return to return to, whether it is the starting location or the terminal at the train station].

Re. claim 20,
Medium of claim 20 substantially mirrors the method of claim 1, and Raptopoulos further teaches machine-readable medium having no transitory signals and storing instructions that, when executed by at least one processor of a machine, cause the machine to perform operations as shown in ¶14 and ¶137.

Claims 2-3, 8 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Raptopoulos in view of Ganesh in view of Illion in view of Cao et al (US Patent Application Publication No. 20160364823 A1 - hereinafter Cao).
Re. claim 2, Raptopoulos in view of Ganesh in view of Illion teaches the method of claim 1.
Raptopoulos doesn’t teach, Cao teaches:
further comprising accessing timing or scheduling information for vehicles that travel to the fixed geographic locations of the terminals, and wherein the selected terminal is selected based at least in part on the timing or scheduling information.  [Cao; ¶9 and ¶196 presents scheduling for ridesharing vehicles, such as “aggregating vehicle capacity and determining vehicle schedule availability; determining if a selected driver has an open time slot for the user; and scheduling an appointment time”. ¶48-¶57 demonstrates a drone grouped to a ride share vehicle, a ride share vehicle is a public infrastructure vehicle and transports members of the public as shown in Fig. 1C as well as it states dropping off customers prior to packages, the ride share vehicle and drone are grouped together as it states “Group package pickup and rider pickup for optimum path plan”, and then the drone returns to the vehicle after it drops off package at destination].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Cao in the system of Raptopoulos, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 3, Raptopoulos in view of Ganesh in view of Illion in view of Cao teaches the method of claim 2.
Raptopoulos doesn’t teach, Cao teaches:
wherein the vehicles that travel to the fixed geographic locations of the terminals comprise public infrastructure vehicles. [Cao; ¶48-¶57 and Fig. 1C shows ride-sharing vehicle (public infrastructure vehicle as it transports members of the public) which also travels to pick up riders].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Cao in the system of Raptopoulos, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 8, Raptopoulos in view of Ganesh in view of Illion teaches the method of claim 1.
Raptopoulos doesn’t teach, Cao teaches:

wherein the request includes location information of the drop-off destination.  [Cao; ¶10 shows a request put in from a rider mobile device with the request including a destination. Further when pairing packages and riders ¶49-¶57 mentions coordinates for drone destination to dropping off a package].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Cao in the system of Raptopoulos, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 16, Raptopoulos teaches:
A system comprising: 
a data module, implemented at least partially in hardware, to access terminal location information for a plurality of terminals positioned at fixed geographic locations […] [Raptopoulos; ¶8 shows location information for terminals at fixed geographic locations as the ground stations communicate their location to the drones such as “a plurality of ground stations configured to communicate with the one or more unmanned delivery vehicles and provide location information to the one or more unmanned delivery vehicles to aid in locating a ground station location”. ¶116-¶118 and Fig. 6 shows the ground stations that are fixed geographic locations used to delivery packages whether short range or long range deliveries].
a geolocation module, implemented at least partially in hardware, to select a terminal from which the UAV delivers the package to the designated location based on the terminal location information and the designated location; [Raptopoulos; Fig. 4, ¶96 and ¶103-¶107 shows a routing algorithm which calculates the best route for the drone such as “routing algorithm can take into consideration factors such as, the distance, UAV capacity, ground station capacity, power levels, and battery availability to determine an appropriate vehicle route”].
a delivery route module, implemented at least partially in hardware, to determine a UAV delivery route from the fixed geographic location of the selected terminal to the designated location; and [Raptopoulos; Fig. 4, ¶96 and ¶103-¶107 shows a routing algorithm which calculates the best route for the drone such as “routing algorithm can take into consideration factors such as, the distance, UAV capacity, ground station capacity, power levels, and battery availability to determine an appropriate vehicle route”].
the communication module further to communicate, to the UAV, an instruction for the UAV to deliver the package from the fixed geographic location of the selected terminal to the designated location using the UAV delivery route.  [Raptopoulos; ¶114 shows communication of route instructions to the UAV such as “provide sorting and storing packages, package loading and unloading, managing take-off and landing, planning UAV flight routes, communicating with the UAVs, updating flight route plans (both before and during a flight mission), and other suitable functions”].
Raptopoulos doesn’t teach, Ganesh teaches:
a communication module, implemented at least partially in hardware, to receive a request to deliver a package to a designated location using an unmanned aerial vehicle ("UAV"), the request including geolocation information of the designated location; [Ganesh; ¶111 mentions purchaser selecting a drone for the method of delivery and also mentions the purchaser would provide the destination address].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Ganesh in the system of Raptopoulos, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, would be beneficial for a request to be put in to distinguish the type of delivery for the package whether it is by air such as drone or ground using vehicle delivery.
Raptopoulos doesn’t teach, Illion teaches:
 […] select a terminal of the plurality of terminals from which an entity delivers the package to the designated location based at least in part on a distance between a fixed geographic location of the selected terminal and the designated location; [Illion; ¶34 shows system choosing the closest node to the purchaser such as “at step (62), distributor 16 determines which delivery node 20 a to 20 within delivery circuit 25 is closest to purchaser. For the purposes of this example, it should be assumed that purchaser 18 c has ordered product 12. Accordingly, distributor 16 will determine that delivery node 20 a in New York state is closest (of all delivery nodes within circulation circuit 25)”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Illion in the system of Raptopoulos, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since “products are distributed from an entry point to the various nodes in an efficient and direct manner avoiding as much as possible the need to pass through intermediate nodes in order to reach the destination node”, [Illion; ¶34].
Raptopoulos doesn’t teach, Cao teaches:
a data module, implemented at least partially in hardware, to access […] and timing or scheduling information for vehicles that travel to the fixed geographic locations of the terminals. [Cao; ¶9 and ¶196 presents scheduling for ridesharing vehicles, such as “aggregating vehicle capacity and determining vehicle schedule availability; determining if a selected driver has an open time slot for the user; and scheduling an appointment time”. ¶48-¶57 demonstrates a drone grouped to a ride share vehicle, a ride share vehicle is a public infrastructure vehicle and transports members of the public as shown in Fig. 1C as well as it states dropping off customers prior to packages, the ride share vehicle and drone are grouped together as it states “Group package pickup and rider pickup for optimum path plan”, and then the drone returns to the vehicle after it drops off package at destination].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Cao in the system of Raptopoulos, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 4-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Raptopoulos in view of Ganesh in view of Illion in view of Cao in view of Skaaksrud et al (US Patent Application Publication No. 20150154431 - hereinafter Skaaksrud).
Re. claim 4, Raptopoulos in view of Ganesh in view of Illion in view of Cao teaches the method of claim 3.
Raptopoulos doesn’t teach, Skaaksrud teaches:
wherein the public infrastructure vehicles include buses.  [Skaaksrud; ¶1275 shows it can be a bus as it states “FIGS. 67A-67D are diagrams illustrating an exemplary node-enabled transport vehicle in various stages of navigating using nodes in a wireless node network in accordance with an embodiment of the invention. Referring now to FIG. 67A, an exemplary node-enable transport vehicle is illustrated based upon an autonomous vehicle 6700. Examples of such an autonomous vehicle may be implemented as a pilotless, driverless, or unmanned means of transportation, such as a drone, automobile, truck, bus, tractor, aerial vehicle, railway vehicle, or marine vehicle. The vehicle 6700 may be implemented in a variety of sizes that may depend upon, for example, the types of packages to be transported, the environment in which the vehicle 6700 will be running”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Skaaksrud in the system of Raptopoulos, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 5, Raptopoulos in view of Ganesh in view of Illion in view of Cao teaches the method of claim 2.
Raptopoulos doesn’t teach, Skaaksrud teaches:
wherein the vehicles include trains.  [Skaaksrud; ¶1275 shows it can be a train, labeled as “railway vehicle” as it states “FIGS. 67A-67D are diagrams illustrating an exemplary node-enabled transport vehicle in various stages of navigating using nodes in a wireless node network in accordance with an embodiment of the invention. Referring now to FIG. 67A, an exemplary node-enable transport vehicle is illustrated based upon an autonomous vehicle 6700. Examples of such an autonomous vehicle may be implemented as a pilotless, driverless, or unmanned means of transportation, such as a drone, automobile, truck, bus, tractor, aerial vehicle, railway vehicle, or marine vehicle. The vehicle 6700 may be implemented in a variety of sizes that may depend upon, for example, the types of packages to be transported, the environment in which the vehicle 6700 will be running”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Skaaksrud in the system of Raptopoulos, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 6, Raptopoulos in view of Ganesh in view of Illion in view of Cao teaches the method of claim 2.
Raptopoulos doesn’t teach, Skaaksrud teaches:
wherein the vehicles includes planes.  [Skaaksrud; ¶1275 shows it can be a plane, labeled as “aerial vehicle” as it states “FIGS. 67A-67D are diagrams illustrating an exemplary node-enabled transport vehicle in various stages of navigating using nodes in a wireless node network in accordance with an embodiment of the invention. Referring now to FIG. 67A, an exemplary node-enable transport vehicle is illustrated based upon an autonomous vehicle 6700. Examples of such an autonomous vehicle may be implemented as a pilotless, driverless, or unmanned means of transportation, such as a drone, automobile, truck, bus, tractor, aerial vehicle, railway vehicle, or marine vehicle. The vehicle 6700 may be implemented in a variety of sizes that may depend upon, for example, the types of packages to be transported, the environment in which the vehicle 6700 will be running”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Skaaksrud in the system of Raptopoulos, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 7, Raptopoulos in view of Ganesh in view of Illion in view of Cao teaches the method of claim 2.
Raptopoulos doesn’t teach, Cao teaches:
wherein the vehicles include taxis […]; [Cao; ¶45-¶46 shows on demand service can be cab or taxi as it states “a user can request an on-demand service (e.g., car/taxi service, food delivery, messenger service, telegram service, or provide a product) using the system, and a service provider can communicate with the system and/or the user to arrange to perform the service”. ¶48-¶57 and Fig. 1C shows ride-sharing vehicle (public infrastructure vehicle as it transports members of the public) which also travels to pick up riders].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Cao in the system of Raptopoulos, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Raptopoulos doesn’t teach, Skaaksrud teaches:
wherein the vehicles include […] driverless vehicles.  [Skaaksrud; ¶1275 shows it can be driverless vehicles, labeled as “pilotless/driverless vehicles” as it states “FIGS. 67A-67D are diagrams illustrating an exemplary node-enabled transport vehicle in various stages of navigating using nodes in a wireless node network in accordance with an embodiment of the invention. Referring now to FIG. 67A, an exemplary node-enable transport vehicle is illustrated based upon an autonomous vehicle 6700. Examples of such an autonomous vehicle may be implemented as a pilotless, driverless, or unmanned means of transportation, such as a drone, automobile, truck, bus, tractor, aerial vehicle, railway vehicle, or marine vehicle. The vehicle 6700 may be implemented in a variety of sizes that may depend upon, for example, the types of packages to be transported, the environment in which the vehicle 6700 will be running”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Skaaksrud in the system of Raptopoulos, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 10 and 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Raptopoulos in view of Ganesh in view of Illion in view of Motoyama et al (US Patent Application Publication No. 20160027261 - hereinafter Motoyama).
Re. claim 10, Raptopoulos in view of Ganesh in view of Illion teaches the method of claim 1.
Raptopoulos doesn’t teach, Motoyama teaches:
wherein the selected terminal is selected from a plurality of terminals that include at least one bus stop, at least one airport, and at least one train station.  [Even though Raptopoulos shows selected terminals being ground stations located in various locations, Raptopoulos doesn’t show these terminals being one of a bus stop, train station, harbor, or an airport. But, Motoyama; ¶64 and ¶162 shows lockers that are equivalent to ground stations of Raptopoulos can be placed at train stations and airports with delivery lockers for buyers to have their items delivered to].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Motoyama in the system of Raptopoulos, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 13, Raptopoulos in view of Ganesh in view of Illion teaches the method of claim 1.
Raptopoulos doesn’t teach, Motoyama teaches:
wherein the selected terminal comprises a train station.  [Even though Raptopoulos shows selected terminals being ground stations located in various locations, Raptopoulos doesn’t show these terminals being one of a bus stop, train station, harbor, or an airport. But, Motoyama; ¶64 and ¶162 shows lockers that are equivalent to ground stations of Raptopoulos can be placed at train stations and airports with delivery lockers for buyers to have their items delivered to].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Motoyama in the system of Raptopoulos, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 14, Raptopoulos in view of Ganesh in view of Illion teaches the method of claim 1.
Raptopoulos doesn’t teach, Motoyama teaches:
wherein the selected terminal comprises an airport.  [Even though Raptopoulos shows selected terminals being ground stations located in various locations, Raptopoulos doesn’t show these terminals being one of a bus stop, train station, harbor, or an airport. But, Motoyama; ¶64 and ¶162 shows lockers that are equivalent to ground stations of Raptopoulos can be placed at train stations and airports with delivery lockers for buyers to have their items delivered to].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Motoyama in the system of Raptopoulos, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Raptopoulos in view of Ganesh in view of Illion in view of Bhatt et al (US Patent Application Publication No. 20150227882 - hereinafter Bhatt).
Re. claim 12, Raptopoulos in view of Ganesh in view of Illion teaches the method of claim 1.
Raptopoulos doesn’t teach, Bhatt teaches:
wherein the selected terminal comprises a bus stop. [Bhatt; ¶16 bus stop is an option a user can select as shown “For example, in an implementation where public busses are utilized for the mobile pickup locations, a user may begin by entering an address or area, in response to which the system may present a list of bus stops near the address or area. Once the user selects a bus stop, the system may present a list of time windows during which different busses carrying mobile pickup locations are scheduled to be at the stop, which can be selected by the user”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Bhatt in the system of Raptopoulos, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Raptopoulos in view of Ganesh in view of Illion in view of Cao in view of Siegel et al (US Patent Application Publication No. 20150370251 A1 - hereinafter Siegel).
Re. claim 17, Raptopoulos in view of Ganesh in view of Illion in view of Cao teaches the system of claim 16.
Raptopoulos doesn’t teach, Siegel teaches:
wherein the geolocation module is further configured to identify the selected terminal based at least in part on one or more no-fly zones that are positioned between a respective terminal and the designated location.  [Siegel; ¶53-¶54, detail the calculations of how the route is done to show how a segment is created to avoid restriction classified as restriction on air travel to an identified terminal, in ¶54 it shows an example for creation of a flight segment when a drone isn’t able to fly in a straight line to the pick-up location such that one of the elements that are between the origin location and designated location is a “restriction on air travel (e.g. around an airport)” in other words that is an area for “no-fly zones”. The data then calculates flight segments to avoid the restriction between where drone takes off and to its eventual designated location. As it further shows “the drone delivery system 100 may estimate delivery times based on the available pickup locations flying routes and other information to determine the best pickup location and route to take. Then the flight path for the drone may include flight segments and nodes (e.g., waypoints)”. Further ¶56-¶60 shows the use of the route decider program to determine the best location to pick up cargo, which further shows the identification of pick up locations (identify public infrastructure terminal) and in ¶53-¶54 it mentions restrictions are one of the elements that are examined to determine the path to the designated location].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Siegel in the system of Raptopoulos, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Raptopoulos in view of Ganesh in view of Illion in view of Cao in view of Hafeez et al (US Patent No. 9454157 A - hereinafter Hafeez).
Re. claim 18, Raptopoulos in view of Ganesh in view of Illion in view of Cao teaches the system of claim 16.
Raptopoulos doesn’t teach, Hafeez teaches:
wherein the plurality of terminals includes vehicle charging stations.  [Hafeez; Col. 3 lines 50-65 states “selecting a charging station within the remaining flight distance, transferring a set of instructions to the first unmanned aerial vehicle, and directing the first unmanned aerial vehicle to the selected charging station”. Also Col. 7 lines 39-67 and Fig. 4 shows the charging stations are at fixed geographic locations displayed on the map].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation as taught by Hafeez in the system of Raptopoulos, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it will “maximize efficiency in time and battery life for each UAV” [Hafeez; Col. 6 line 5].

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Raptopoulos in view of Ganesh in view of Illion in view of Cao in view of Motoyama.
Re. claim 19, Raptopoulos in view of Ganesh in view of Illion in view of Cao teaches the system of claim 16.
Raptopoulos doesn’t teach, Motoyama teaches:
wherein the selected terminal is selected from a plurality of terminals comprising at least a bus stop, a train station, and an airport.  [Even though Raptopoulos shows selected terminals being ground stations located in various locations, Raptopoulos doesn’t show these terminals being one of a bus stop, train station, harbor, or an airport. But, Motoyama; ¶64 and ¶162 shows lockers that are equivalent to ground stations of Raptopoulos can be placed at train stations and airports with delivery lockers for buyers to have their items delivered to].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Motoyama in the system of Raptopoulos, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628